Citation Nr: 1704011	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-20 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder, to include cardiomyopathy, hypertensive heart disease, and left bundle branch block, to include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1962 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2013, the Veteran testified during a hearing at the Muskogee RO before the Board.  A transcript of the hearing is of record. 

In October 2014, the Board remanded the appeal for additional development.  Unfortunately, the claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2014 Remand noted the Veteran's contention that he was admitted to the Naval Weapons Center China Lake California Base Hospital in late 1980 or early 1981 with complaints of severe chest pain.  The Board instructed the AOJ to "request from the NPRC, or other appropriate source, any inpatient and/or outpatient hospital records from the Naval Weapons Center China Lake California Base Hospital reflecting treatment for the Veteran's symptoms of chest pain in service sometime between 1980 and 1981." 

In July 2015, the AOJ received a negative response from the NPRC; however, the request was limited to inpatient clinical records from January 1, 1980, to December 1, 1980, only.  The AOJ did not request any inpatient treatment records from 1981.  This omission is significant in light of the Veteran's testimony that he received treatment from this facility in early 1981.  Notably, the claims file contains an Annual Verification of the Health Record for this facility dated February 18, 1981.  Thus, the AOJ must request this information on remand.

Accordingly, the case is REMANDED for the following action:

1. Request from the NPRC, or other appropriate source, any inpatient and/or outpatient hospital records from the Naval Weapons Center China Lake California Base Hospital reflecting treatment for the Veteran's symptoms of chest pain between January 1981 and December 1981.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought, and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2016).  All available service records should be associated with the Veteran's claims file.

2. Then, after undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




